Judgments, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 13, 1998, convicting defendant, after a jury trial, of robbery in the first and third degrees, and, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 12 years, 3V2 to 7 years and 21/s to 7 years, unanimously affirmed.
Under the circumstances of this case, defendant’s ineffective assistance of counsel claim would require a motion pursuant to CPL 440.10 for the purpose of determining whether the alleged error was part of a deliberate strategy (see, People v Rivera, 71 NY2d 705, 708). Were we to review this claim on the present record, we would find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel’s references during summation to prior incidents between defendant and the complainant appear to have been designed to sow confusion about the complainant’s credibility at a stage of trial where the People would be denied the opportunity to elicit clarifying details. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.